 
 
I 
111th CONGRESS
1st Session
H. R. 439 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act regarding residential treatment programs for pregnant and parenting women, a program to reduce substance abuse among nonviolent offenders, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Family-Based Meth Treatment Access Act of 2009.
2.Residential Treatment Programs for Pregnant and Parenting WomenSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended—
(1)in subsection (a)—
(A)in the matter preceding paragraph (1), by striking postpartum women treatment for substance abuse and inserting parenting women treatment for substance abuse (including treatment for addiction to methamphetamine);
(B)in paragraph (1), by striking reside in and inserting reside in or receive outpatient treatment services from; and
(C)in paragraph (2), by striking reside with the women in and inserting reside with the women in, or receive outpatient treatment services from,;
(2)in subsection (d)(6), by inserting , or referrals for counseling, after Counseling;
(3)by amending subsection (h) to read as follows:

(h)Accessibility of programA funding agreement for an award under subsection (a) for an applicant is that the program operated pursuant to such subsection will be accessible to—
(1)low-income pregnant and parenting women; and
(2)pregnant and parenting women in health disparity populations.;
(4)by amending subsection (m) to read as follows:

(m)Allocation of awardsIn making awards under subsection (a), the Director shall give priority to any entity that agrees to use the award for a program serving an area that—
(1)is a rural area, an area designated under section 332 by the Administrator of the Health Resources and Services Administration as a health professional shortage area with a shortage of mental health professionals, or an area determined by the Director to have a shortage of family-based substance abuse treatment options; and
(2)is determined by the Director to have high rates of addiction to methamphetamine or other drugs.;
(5)in subsection (p)—
(A)by striking October 1, 1994 and inserting October 1, 2010;
(B)by inserting In submitting reports under this subsection, the Director may use data collected under this section or other provisions of law. after biennial report under section 501(k).; and
(C)by striking Each report under this subsection shall include and all that follows and inserting
Each report under this subsection shall, with respect to the period for which the report is prepared, include the following:
(1)A summary of any evaluations conducted under subsection (o).
(2)Data on the number of pregnant and parenting women in need of, but not receiving, treatment for substance abuse under programs carried out pursuant to this section. Such data shall include, but not be limited to, the number of pregnant and parenting women in need of, but not receiving, treatment for methamphetamine abuse under such programs, disaggregated by State and tribe.
(3)Data on recovery and relapse rates of women receiving treatment for substance abuse under programs carried out pursuant to this section, including data disaggregated with respect to treatment for methamphetamine abuse.;
(6)by redesignating subsections (q) and (r) as subsections (r) and (s), respectively;
(7)by inserting after subsection (p) the following:

(q)Methamphetamine addictionIn carrying out this section, the Director shall expand, intensify, and coordinate efforts to provide to pregnant and parenting women treatment for methamphetamine addiction.;
(8)in subsection (r) (as so redesignated)—
(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
(B)by inserting after paragraph (3) the following:

(4)The term health disparity population means a population in which there is a significant disparity in the overall rate of disease incidence, prevalence, morbidity, mortality, or survival rates in the population as compared to the health status of the general population.; and
(9)in subsection (s) (as so redesignated), by striking such sums as may be necessary to fiscal years 2001 through 2003 and inserting $70,000,000 for each of fiscal years 2010 through 2014.
3.Program to Reduce Substance Abuse Among Nonviolent Offenders: Family Treatment Alternatives to IncarcerationTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by inserting after section 509 the following:

510.Program to reduce substance abuse among nonviolent offenders: family treatment alternatives to incarceration
(a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall make awards of grants, cooperative agreements, or contracts to public and nonprofit private entities for the purpose of assisting local jails and detention facilities in providing comprehensive, family-based substance abuse treatment services (including treatment for addiction to methamphetamine) to pregnant and parenting adults who are considered nonviolent offenders.
(b)Minimum qualifications for nonprofit private entitiesAn award may be made under subsection (a) to an applicant that is a nonprofit private entity only if the Secretary determines that—
(1)the applicant has the capacity to provide the services described in subsection (a); and
(2)the applicant meets all applicable State licensor and certification requirements regarding the provision of substance abuse treatment services.
(c)Requirements applicable to family drug treatment program that is an alternative to incarcerationA grant under this section may be used for a family drug treatment program that is an alternative to incarceration only if the program complies with the following:
(1)The program is a comprehensive, long-term family treatment program focused on the treatment of the parent and child.
(2)The program and its providers meet all applicable State licensor and certification requirements regarding the provision of substance abuse treatment services.
(3)Each parent offender who participates in the program is sentenced to, or placed with, a long-term family treatment program (which shall include a residential component).
(4)Each parent offender who participates in the program serves a sentence with respect to the underlying crime if that parent offender does not successfully complete treatment with the residential treatment provider.
(5)The program has mandatory periodic drug testing. The Secretary shall, by prescribing guidelines or regulations, specify standards for the timing and manner of complying with such testing. The standards shall ensure that—
(A)each individual participating in the program as an alternative to incarceration is tested for every controlled substance that the participant has been known to abuse, and for any other controlled substance the Secretary may require; and
(B)the testing is accurate and practicable; and
(C)the drug testing regime is a factor in determinations of whether program participants successfully complete treatment.
(d)Allocation of awardsIn making awards under subsection (a), the Secretary shall give priority to any entity that agrees to use the award for a program serving an area that—
(1)is a rural area, an area designated under section 332 by the Administrator of the Health Resources and Services Administration as a health professional shortage area with a shortage of mental health professionals, or an area determined by the Secretary to have a shortage of family-based substance abuse treatment options; and
(2)is determined by the Secretary to have high rates of addiction to methamphetamine or other drugs.
(e)DefinitionsIn this section the terms family drug treatment, family treatment, and comprehensive, long-term family treatment describe programs that provide, or are able to provide referrals for, the following services: Substance abuse treatment, children’s early intervention services, family counseling, legal services, medical care, mental health services, nursery and preschool, parenting skills training, pediatric care, prenatal care, sexual abuse therapy, relapse prevention, transportation, and job or vocational training or general equivalency diploma (GED) classes.
(f)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $40,000,000 for each of fiscal years 2010, 2011, and 2012, and $50,000,000 for each of fiscal years 2013 and 2014.. 
 
